DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17 and 22 each recite the limitation “the retail packaging consists of plastic or includes plastic” in lines 1-2 of each claim. These are contradictory statements, as “consists of plastic” limits the invention to only plastic, while “includes plastic” allows for the inclusion of other materials so long as plastic is also present. It is unclear from this limitation what material is required for the invention. Therefore, the claims are indefinite. (For the purposes of prior art examination, the broadest interpretation of the claim will be used)
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 26 improperly claims dependence to both Claim 25 (dependent upon independent Claim 20) and independent Claim 1. Claims may not depend on more 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringo (US 20060249522). 
Regarding Claim 20, Ringo teaches a retail packaging (retail container 10) for small parts, tools, machines or other objects (functional language; the box meets the structural requirements to store these objects), wherein the retail packaging is suitable for use as a storage container in an organising system (abstract, paragraph 49; retail package is intended for storage purposes) and comprises an inherently stable container for receiving an object (box 20) and comprises furthermore a material section with a supporting element (70) which, in an initial position, extends outwards and away from the inherently stable container so that the supporting element is usable for attaching the retail packaging to a product display device (Fig 1), and moreover comprises a connecting device that connects the material section and the inherently stable container to one another (Fig 10; 72).
Regarding Claim 21, Ringo as applied to Claim 20 above teaches all the limitations of Claim 21, including that the connecting device (72) is provided in form of a hinge (Fig 8) through which the material section is pivoted, with respect to the inherently stable container, from the initial position into a storage position, in which the material section is folded towards a wall of the inherently stable container (paragraph 49, lines 8-12).

Regarding Claim 23, Ringo as applied to Claim 21 above teaches all the limitations of Claim 23, including that at least one locking element is provided through which the material section may be locked in the storage position against the inherently stable container (the inner portion of hinge 72, remains inside the slots 34 and thus keeps the material section securely tethered to the retail packaging in the storage position; Figs 10-11; paragraph 49).
Regarding Claim 24, Ringo as applied to Claim 20 above teaches all the limitations of Claim 24, including that the connecting device is provided with at least one predetermined breaking point at which the material section can be separated from the inherently stable container under application of a separating force (hinge is intended to be removable paragraph 49, lines 8-12).
Regarding Claim 25, Ringo as applied to Claim 20 above teaches all the limitations of Claim 25, including a method, comprising: applying the retail packaging as storage container in an organizing system (abstract, paragraph 49; the retail package is intended for storage purposes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103).

Regarding Claim 1, Brunson does not teach that the box has protrusions that mate with the storage containers in order to secure them against movement (Brunson teaches protrusions on the storage containers mating with recesses on the surface of the box). However, Hung teaches that the receiving space is provided with a surface area which faces with one side the storage container (3) and is provided with a grid formed by a plurality of protrusions (Fig 1, pins 11 arranged in a grid formation) and wherein the storage container is disposed on the surface area in a position that is secured against lateral displacement through utilising at least one of the protrusions (Figs 2, 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box disclosed by Brunson by adding the protrusion as disclosed by Hung because this is a simple reversal of parts; recesses on the storage container and protrusions on the box are an obvious variant on protrusions on the storage container and recesses on the box, and giving the existence of Hung’s teachings, this modification was clearly known in the art before the effective filing date of the claimed invention.
Regarding Claim 2, Brunson in view of Hung as applied to Claim 1 above teaches all the limitations of Claim 2, including that the surface area (Brunson, 20) is formed on the bottom of the body (Figs 1, 2). 

Regarding Claim 4, Brunson in view of Hung as applied to Claim 3 above teaches all the limitations of Claim 4, including that the insert is braced with its back side against the bottom of the body (Fig 8; the rear side of the insert is aligned to face down when it is placed into the box).
Regarding Claim 5, Brunson in view of Hung as applied to Claim 3 above teaches all the limitations of Claim 5, including that the insert is provided with a dimension along a spatial axis that corresponds to an inside clearance between the side walls of the body along the spatial axis so that the insert is retained in the receiving space of the body at least in direction of the spatial axis without significant play (the insert fits into the space between the sidewalls of the box; paragraph 36, lines 1-16).
Regarding Claim 6, Brunson in view of Hung as applied to Claim 3 above teaches all the limitations of Claim 6, including that the insert (80) is braced with its back side against further storage containers (48, 50) which, whilst forming a first layer, are braced against the bottom of the body so that the at least one storage container that is positioned on the insert forms a second layer (Fig 8; 80 having recesses (82) indicates the intention to receive additional storage containers such as 52, 54, 58).
Regarding Claim 7, Brunson in view of Hung as applied to Claim 6 above teaches all the limitations of Claim 7, including that the first layer with the further storage containers (50, 48) has a dimension along a spatial axis that corresponds to an inside clearance between the side walls of the body along the spatial axis so that the first layer is retained in the receiving space of the body at least in direction of the spatial axis without significant play (the max height of the storage containers fits within the receiving space; Fig 8; paragraph 29, lines 16-20).
Regarding Claim 8, Brunson in view of Hung as applied to Claim 3 above teaches all the limitations of Claim 8, including that the insert (80) is braced with its back side against further storage 
Regarding Claim 9, Brunson in view of Hung as applied to Claim 8 above teaches all the limitations of Claim 9, including that the further insert has a dimension along a spatial axis that corresponds to an inside clearance between the side walls of the body along the spatial axis so that the further insert is disposed in the receiving space of the body at least in direction of the spatial axis without significant play (the insert fits into the space between the sidewalls of the box; paragraph 36, lines 1-16).
Regarding Claim 10, Brunson in view of Hung as applied to Claim 3 above teaches all the limitations of Claim 10, including that in a closed state of the box the receiving space has an inside height clearance that essentially corresponds to an external height of the at least one storage container and in addition to it the thickness of the insert without consideration of the height of the protrusions so that in the closed state the at least one storage container is secured against disengagement from the protrusions of the insert (the max height of the storage containers and the insert fits within the receiving space; Fig 8; paragraph 29, lines 16-20).
Regarding Claim 11, Brunson in view of Hung as applied to Claim 6 above teaches all the limitations of Claim 11, including in a closed state of the box the receiving space has an inside height clearance that essentially corresponds to an external height of the first layer together with the further storage containers and the second layer with the at least one storage container and in addition to it the thickness of the insert without consideration of the height of the protrusions, so that in in the closed state the at least one storage container is secured against disengagement from the protrusions of the 
Regarding Claim 12, Brunson in view of Hung as applied to Claim 8 above teaches all the limitations of Claim 12, including that in a closed state of the box the receiving space has an inside height clearance that essentially corresponds to an external height of the first layer together with the further storage containers and the second layer with the at least one storage container and in addition to it the thickness of the insert without consideration of the height of the protrusions, so that in the closed state the at least one storage container and the further storage containers are secured against disengagement from the protrusions of the inserts (the max height of the storage containers and the insert fits within the receiving space of 12, this is duplicated on the other side with the receiving space of 14; Fig 8; paragraph 29, lines 16-20).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) further in view of Twig (EP 2308655).
Regarding Claim 13, Brunson in view of Hung as applied to Claim 10 above teaches all the limitations of Claim 13, except for an intermediary layer between the box and the lid. However, Twig teaches an elastic intermediary layer (Twig, 58) is provided on the inside of the lid so that in the closed state of the box a compression force derived from deformation of the intermediary layer acts upon the at least one storage container.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box disclosed by Brunson in view of Hung by adding the intermediary layer as disclosed by Twig in order to better allow the lid and box to latch together (Col. 5, lines 25-35). A bead or rib around the inside of a lid or outside of a box that fits into a groove upon the other is well known in the art, as evidenced by the teaching of Twig, and it would have been obvious to include this mechanism to provide a tighter fit before the effective filing date of the claimed invention.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) further in view of Ringo (US 20060249522).
Regarding Claim 14, Brunson in view of Hung as applied to Claim 1 above teaches all the limitations of Claim 14, except for a stackable edge on a storage container. However, Ringo teaches that the at least one storage container is provided on one side with an at least partially upwards protruding edge (30) for accurately stacking a further storage container (functional language, one could stack these storage containers on top of each other).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage container disclosed by Brunson in view of Hung by adding the stackable edge disclosed by Ringo in order to allow containers to be more effectively stored together. A modular container with interlocking stackable elements should logically contain some component that allows these storage containers to fit together, preventing movement of the storage containers within the toolbox when closed. 
Regarding Claim 15, Brunson in view of Hung as applied to Claim 1 above teaches all the limitations of Claim 15, except for a storage container also serving as a retail package. However, Ringo teaches that the at least one storage container serves as a retail packaging (retail container 10) for small parts, tools, machines or other objects (functional language; the box meets the structural requirements to store these objects), wherein the retail packaging is an inherently stable container for holding an object (box 20) and comprises a material section with a supporting element (70), wherein said material section extends, in an initial position, outwards and away from the inherently stable container so that the supporting element is usable for attaching the retail packaging to a product display device (Fig 1), and wherein the retail packaging comprises a connecting device that connects the material section and the inherently stable container to one another (Fig 10; 72). 

Regarding Claim 16, Brunson in view of Hung further in view of Ringo as applied to Claim 15 above teaches all the limitations of Claim 16, except for a pivoting hinge. However, Ringo teaches that the connecting device (72) is provided in form of a hinge (Fig 8) through which the material section is pivoted, with respect to the inherently stable container, from the initial position into a storage position, in which the material section is folded towards a wall of the inherently stable container (paragraph 49, lines 8-12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage container disclosed by Brunson in view of Hung by adding the pivoting hinge disclosed by Ringo in order to allow for easier storage of the container in tool boxes, by folding away the material section into a storage position (Ringo, paragraph 49).
Regarding Claim 17, Brunson in view of Hung further in view of Ringo as applied to Claim 16 above teaches all the limitations of Claim 17 except for the retail package being made of plastic and having a film hinge. However, Ringo teaches that the retail packaging consists of plastic or includes plastic (paragraph 42, line 1) and that the hinge is a film hinge (a film hinge, like a living hinge, is a thin hinge made of the same material as the container).

Regarding Claim 18, Brunson in view of Hung further in view of Ringo as applied to Claim 16 above teaches all the limitations of Claim 18 except for a locking element of the material section. However, Ringo teaches that the retail packaging comprises at least one locking element through which the material section may be locked in the storage position against inherently stable container (the inner portion of hinge 72, remains inside the slots 34 and thus keeps the material section securely tethered to the retail packaging in the storage position; Figs 10-11; paragraph 49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage container disclosed by Brunson in view of Hung by adding the locking element disclosed by Ringo in order to prevent the material section from becoming disconnected from the container, thus securing it into place during storage and preventing it from becoming lost or damaged. 
Regarding Claim 19, Brunson in view of Hung further in view of Ringo as applied to Claim 15 above teaches all the limitations of Claim 19, except for the connecting device being separable from the container. However, Ringo teaches that the connecting device is provided with at least one predetermined breaking point at which the material section can be separated from the inherently stable container under application of a separating force (hinge is intended to be removable paragraph 49, lines 8-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH SULLIVAN/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735